TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 17, 2021



                                    NO. 03-21-00247-CV


                               Elizabeth Rodriguez, Appellant

                                               v.

                                 Joseph Benavidez, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 13, 2021. Having reviewed

the record, the Court holds that Elizabeth Rodriguez has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.